Case: 16-51344      Document: 00514170669         Page: 1    Date Filed: 09/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-51344                                  FILED
                                  Summary Calendar                        September 26, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WILMER ALFREDO NAVARRO-DOBLADO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:15-CR-1611-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Wilmer Alfredo Navarro-Doblado appeals the 21-month term of
imprisonment imposed following his guilty plea to illegally reentering the
United States. He raises a single issue on appeal. He argues that the 21-
month term of imprisonment imposed by the district court was greater than
necessary to effectuate the sentencing goals of 18 U.S.C. § 3553(a). Although
Navarro-Doblado was given credit for time served and he has since been


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51344     Document: 00514170669      Page: 2   Date Filed: 09/26/2017


                                  No. 16-51344

released from imprisonment, his appeal is not moot because he is subject to a
three-year term of supervised release which would not be “immune to
modification by the district court” on remand. See United States v. Lares-
Meraz, 452 F.3d 352, 354 (5th Cir. 2006).
      The Guidelines should be the “starting point and initial benchmark” in
determining a defendant’s sentence. Gall v. United States, 552 U.S. 38, 49
(2007). A sentencing court may not, however, presume that the Guidelines
range is reasonable. Id. at 50. Rather, the court must make an “individualized
assessment” based on the facts presented, giving due consideration to all of the
§ 3553(a) factors. Id. at 49-50. “This necessarily means that the sentencing
court is free to conclude that the applicable Guidelines range gives too much
or too little weight to one or more factors, either as applied in a particular case
or as a matter of policy.” United States v. Williams, 517 F.3d 801, 809 (5th Cir.
2008).
      Although the district court voiced concern about the treatment of prior
offenses under the new Guidelines, it expressly acknowledged that the
guideline range of six- to 12-months was applicable to Navarro-Doblado. The
court also considered Navarro-Doblado’s arguments for a lower sentence,
including the reason for his illegal reentry and his cooperation with authorities
upon apprehension.       The court’s determination that Navarro-Doblado’s
criminal history should be given more weight than the mitigating factors
advanced by him was not an abuse of discretion. See Williams, 517 F.3d at
809; see also United States v. Fraga, 704 F.3d 432, 440 (5th Cir. 2013)
(concluding that sentencing judge did not abuse her discretion in giving
appellant’s criminal history more weight than mitigating factors).            The
judgment of the district court is AFFIRMED.




                                        2